DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 08/03/2022, PROSECUTION IS HEREBY REOPENED, as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MIKHAIL KORNAKOV/             Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                           .

			Claim Rejection – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima et al (2014/0145214) in view of Norimatsu et al (jp2015/122443).
The Kageshima et al reference teaches a method and apparatus for silicon carbide growth, note entire reference.  The apparatus consists of a turntable, fig 1 no 2. With induction heaters below the turntable, fig. 1 no 7.   There is a susceptor which covers the turntable and creates a chamber into which gas is flowed, note fig 1 no 3.   A substrate is placed into the chamber and heated.  Gases are then flowed into the chamber to epitaxially deposit a doped silicon carbide.  The dopant is feed in as a gas note paras 148-152.  Tantalum carbide is used in the chamber, note para 0029.   After deposition, the wafers are cooled and removed from the chamber.  The sole difference between the instant claims and the prior art is the placement of the tantalum carbide and the wafer holders. However, the Norimatsu et al  reference teaches a silicon carbide apparatus wherein the substrates are in wafer holders note fig 1.  The reference further teaches the use of tantalum carbide in various places in the chamber, note para 0026 of translation.  Further, the tantalum carbide covers the wafer holder which includes the peripheral edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Kageshima reference by the teachings of the Norimatsu et al reference to use wafer holders and tantalum carbide on the outside or edge of the holder in order to lessen impurities and stress during wafer handling.
Claim 2 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima et al (2014/0145214) in view of Norimatsu et al (2015/122443).
	The Kageshima et al and Norimatsu et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the replacement of the tantalum carbide and its shape.
With regards to claim 2, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable being able to replace in the combined references in order to protect the wafer, and not leak any carbon into the deposition process by wear of the tantalum carbide layer. 
With regards to claim 3, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable being shape of the tantalum carbide coating in the combined references in order to coat the necessary areas only.
With regards to claim 4, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable step shape in the combined references in order to protect the wafer, reduce carbon impurity. 
 

			Response to Applicants’ Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Norimatsu et al reference and translation was recently submitted to the Office in an information disclosure statement by applicants.  In view of this, a new non-final rejection has been issued.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714